Citation Nr: 0004381	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  96-37 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the right 
knee, status post meniscectomy.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from March 1973 to November 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1995 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 10 percent evaluation 
for service-connected degenerative joint disease of the right 
knee, status post meniscectomy.  


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by full range of motion, no instability, and 
minimal functional loss.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the right 
knee, status post meniscectomy, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records note hospitalization in 
November 1976 with complaints of right knee pain and 
swelling.  A diagnosis of torn medial meniscus of the right 
knee was provided.  The records show surgery on the right 
knee for removal of a foreign body was performed in January 
1977.  

The veteran filed an initial claim for VA benefits for a 
right knee disorder in November 1984.  By rating decision in 
August 1985, the RO granted service connection for residuals 
of meniscectomy of the right knee with a 10 percent 
evaluation, effective from November 14, 1984.  By rating 
decision in January 1992, the RO granted service connection 
for degenerative joint disease of the right knee and included 
evaluation of this disability with evaluation of the 
veteran's previously service-connected residuals of 
meniscectomy of the right knee.  

In June 1995, the veteran requested that his service-
connected knee condition be reevaluated for a possible 
increase.  He noted that he had been diagnosed with 
right knee arthritis and provided a copy of his physical 
profile for Reserve service, dated in January 1995.  

A VA general medical examination was conducted in June 1995.  
The examiner noted normal gait, normal carriage and erect 
posture.  Range of motion of the knees was 0 to 140 degrees 
with no instability, but with crepitus bilaterally - worse on 
the right.  The examiner provided a diagnosis of probable 
bilateral retro-patellar femoral syndrome or probable rather 
remarkable degenerative changes of the right knee and, to a 
lesser degree, the left knee.  

In his notice of disagreement, received in January 1996, the 
veteran stated that he had severe pain in his right knee, 
which limited his range of motion.  

A VA examination was conducted in February 1997, and the 
examiner noted review of the veteran's medical records.  The 
veteran reported increasing pain in his right knee over the 
years, particularly with driving or sitting for more than 
two hours, lifting, or playing sports.  He noted that these 
activities caused pain, weakness, fatigability, and flare-
ups.  He stated that walking up or down hills caused 
difficulty.  Physical examination revealed significant 
crepitus with movement.  Range of motion was normal with 
extension to 0 degrees and flexion to 140 degrees.  No 
significant discomfort was noted with range of motion 
testing.  The examiner reported no tenderness to palpation, 
subluxation, or lateral instability.  The examiner provided a 
diagnosis of right knee pain secondary to osteochondritis 
noted on X-ray examination.  

In a statement, received in July 1998, the veteran reported 
that he had to pay a premium price for a single story house 
on a level lot, as he was unable to negotiate stairs 
comfortably due to the pain and discomfort associated with 
his service-connected knee injury.  

A VA examination was conducted in March 1999, and the 
examiner noted review of the veteran's claims file.  The 
veteran reported episodic right knee pain, which had 
progressed to nearly constant discomfort, worse with 
increased use.  The examiner reported that the veteran had 
normal station and gait.  A well-healed and nontender scar 
was shown over the medial joint of the right knee.  Range of 
motion testing revealed flexion to 145 degrees and extension 
to 0 degrees.  The examiner reported that discomfort was 
experienced from 142-145 degrees.  No point tenderness, soft 
tissue swelling, or joint effusion was shown on physical 
examination.  The examiner provided an impression of right 
knee pain secondary to osteochondritis with no evidence of 
any instability and minimal, if any, functional loss.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

In VAOPGCPREC 23-97, the General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the General Counsel stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or 5261, there is no 
additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1998).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is warranted for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

An evaluation in excess of 10 percent for limitation of leg 
flexion requires limitation to less than 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  An evaluation in 
excess of 10 percent for limitation of leg extension requires 
limitation to more than 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Recurrent subluxation or lateral 
instability of the knee is entitled to a rating of 10 percent 
for slight impairment, 20 percent for moderate impairment, 
and 30 percent for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The range of motion testing results, reported in the VA 
examinations in June 1995, February 1997, and March 1999 do 
not meet the Schedular criteria for an evaluation in excess 
of the 10 percent for limitation of motion.  The veteran has 
not alleged, and the VA examinations did not find any 
evidence of, instability or subluxation.  Although the 
veteran reported pain, weakness, and fatigability of the 
right knee, and crepitus was noted in the right knee, the VA 
examiner in March 1999, after review of the veteran's claims 
file, noted minimal, if any, functional loss.  The veteran's 
report, in his notice of disagreement, of severe pain causing 
limitation of motion, was not confirmed by any of the VA 
examinations of record.  The veteran's complaints of pain, 
weakness and fatigability do not create a disability picture 
analogous to the limitation of motion required for an 
evaluation in excess of 10 percent.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the right 
knee, status post meniscectomy, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

